United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1585
                     ___________________________

                         Vincent Frank Gulotta, Jr.

                    lllllllllllllllllllll Plaintiff - Appellant

                               Nancy E. Gulotta

                           lllllllllllllllllllll Plaintiff

                                         v.

       Bank of America, N.A.; Federal National Mortgage Association

                  lllllllllllllllllllll Defendants - Appellees

                           Millsap & Singer, P.C.

                         lllllllllllllllllllll Defendant
                                 ____________

                  Appeal from United States District Court
             for the Western District of Missouri - Kansas City
                              ____________

                         Submitted: October 8, 2014
                          Filed: October 10, 2014
                               [Unpublished]
                              ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________
PER CURIAM.

       Vincent Gulotta appeals following the district court’s1 dismissal of his action
as barred by judicial estoppel. Following careful review of the record and those
arguments of the parties on appeal that are properly before us, we conclude that, for
the reasons explained in the district court’s order, the court did not abuse its
discretion in dismissing the action. See Stallings v. Hussmann Corp., 447 F.3d 1041,
1046 (8th Cir. 2006) (standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                         ____________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-